UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2388


In Re:   DARRELL EUGENE BANKS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:12-cv-00166-MR)


Submitted:   February 20, 2014              Decided:   February 27, 2014


Before KING, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darrell Eugene Banks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell Eugene Banks petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) proceedings.             He seeks an order from this

court directing the district court to act.                 Our review of the

district court’s docket reveals that the district court recently

denied Banks’ § 2255 motion and related pleadings.               Accordingly,

because the district court has recently decided Banks’ case, we

deny the mandamus petition as moot.               We also deny Banks’ motion

for   stay   and   release    pending       the   resolution   of    both   this

mandamus action and his underlying § 2255 proceeding.                 We grant

leave   to   proceed   in   forma   pauperis.        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                        2